Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 04/07/2021.
In view of applicants response for rejection under 101 to claim 9 is considered and therefore the rejection is withdrawn.
Claims 1, 6 and 8-9 are amended by the Applicants.
Claims 4-5 cancelled by the Applicants.
Claims 1-3 and 6-9 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nelson D. Runkle [65,399] on 04/14/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend the claims as indicated in the complete listing of the claims attached {Claims Amendment.pdf} herewith. 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the control of allocation of computer resources. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…determine a computer resource to be allocated to each execution entity, based on upper limit value information and the processing amount information, the upper limit value information indicating an upper limit value of a sum of the computer resource to be allocated to each of the execution entities; determine the execution entity in which an amount of the tasks to be processed is the largest; determine a computer resource to which the largest load is applied by the execution entity; determine a lower priority of allocating a computer resource for an execution entity which applies the largest load to the determined computer resource, than a priority for other execution entity; assign a priority determined based on an amount of the tasks to be processed, to the determined execution entity and the execution entity that applies largest load to a computer resource other than the determined computer resource; assign a priority lower than the priority determined based on the amount of the tasks to be processed, to the execution entity that applies the largest load to the determined computer resource; and determine an amount of a computer resource to be allocated to the execution entity based on the priority assigned to the execution entity” as recited in claim 1,“…determining a computer resource to be allocated to each execution entity, based on upper limit value information and the processing amount information, the upper limit value information indicating an upper limit value of a sum of the computer resource to be allocated to each of the execution entities; determining the execution entity in which an amount of the tasks to be processed is the largest; determining a computer resource to which the largest load is applied by the execution entity; determining a lower priority of allocating a computer resource for an execution entity which applies the largest load to the determined computer resource, than a priority for other execution entity; assigning a priority determined based on an amount of the tasks to be processed, to the determined execution entity and the execution entity that applies largest load to a computer resource other than the determined computer resource; assigning a priority lower than the priority determined based on the amount of the tasks to be processed, to the execution entity that applies the largest load to the determined computer resource; and determining an amount of a computer resource to be allocated to the execution entity based on the priority assigned to the execution entity” as recited in claim 8 and “…determining a computer resource to be allocated to each execution entity, based on upper limit value information and the processing amount information, the upper limit value information indicating an upper limit value of a sum of the computer resource to be allocated to each of the execution entities; determining the execution entity in which an amount of the tasks to be processed is the largest; determining a computer resource to which the largest load is applied by the execution entity; determining a lower priority of allocating a computer resource for an execution entity which applies the largest load to the determined computer resource, than a priority for other execution entity; assigning a priority determined based on an amount of the tasks to be processed, to the determined execution entity and the execution entity that applies largest load to a computer resource other than the determined computer resource; assigning a priority lower than the priority determined based on the amount of the tasks to be processed, to the execution entity that applies the largest load to the determined computer resource; and determining an amount of a computer resource to be allocated to the execution entity based on the priority assigned to the execution entity” as recited in claim 9.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Related cited arts:
Yuan-Shun Dai et al. discloses a grid computing systems in which the resource management systems (RMS) can divide service tasks into execution blocks (EB), and send these blocks to different resources. To provide a desired level of service reliability, the RMS can assign the same EB to several independent resources for parallel (redundant) execution. According to the optimal schedule for service task partition, and distribution among resources, one can achieve the greatest possible expected service performance (i.e. least execution time), or reliability. For solving this optimization problem, the paper suggests an algorithm that is based on graph theory, Bayesian approach, and the evolutionary optimization approach. A virtual tree-structure model is constructed in which failure correlation in common communication channels is taken into account. Illustrative examples are presented.
Hanfei Dong et al. discloses the public has shown great interest on cloud computing the brand new concept about service pattern for IT industry. However, the public view is now 
George Kesidis et al. discloses we first consider the static problem of allocating resources to (i.e., scheduling) multiple distributed application frameworks, possibly with different priorities and server preferences, in a private cloud with heterogeneous servers. Several fair scheduling mechanisms have been proposed for this purpose. We extend prior results on max-min fair (MMF) and proportional fair (PF) scheduling to this constrained multi resource and multi server case for generic fair scheduling criteria. The task efficiencies (a metric related to proportional fairness) of max-min fair allocations found by progressive filling are compared by illustrative examples. In the second part of this paper, we consider the online problem (with framework churn) by implementing variants of these schedulers in Apache Mesos using progressive filling to dynamically approximate max-min fair allocations. We evaluate the implemented schedulers in terms of overall execution time of realistic distributed Spark workloads. Our experiments show that resource efficiency is improved and execution times are reduced when the scheduler is “server specific” or when it leverages characterized required resources of the workloads (when known).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193